Citation Nr: 1242104	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post umbilicus hernia repair with residual scar. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disease of the cervical spine. 

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain prior to August 3, 2007.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain since August 3, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection and assigned of 10 percent ratings for lumbar strain and degenerative disease of the cervical spine as well as noncompensable ratings for bilateral onychomycosis of the big toes and umbilicus hernia repair scar residuals, each effective June 1, 2004. 

In a September 2008 rating decision, the RO increased the Veteran's evaluation for lumbar strain to a 20 percent rating, effective August 3, 2007.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999). 

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is associated with the claims folder. 

In a May 2010 decision, the Board denied an initial compensable evaluation for bilateral onychomycosis of the big toes and remanded the remaining issues for further development.

FINDINGS OF FACT

1.  Prior to August 3, 2007, the Veteran's status post umbilicus hernia repair with residual scar had been manifested by a 4.5 cm. by 0.25 cm. (1.125 sq. cm.) stable, superficial scar that was not painful on examination and did not result in any limitation of function.

2.  Since August 3, 2007, the Veteran's status post umbilicus hernia repair with residual scar has been manifested by a 5.4 cm. by 0.3 cm. (1.62 sq. cm.) superficial scar that is painful on examination but does not result in any limitation of function.

3.  For the period prior to June 16, 2010, the Veteran's degenerative disease of the cervical spine had been manifested by forward flexion of the cervical spine in excess or 30 degrees and a combined range of motion in excess of 170 degrees.  

4.  Since June 17, 2010, the Veteran's degenerative disease of the cervical spine has been manifested by the combined range of motion of the cervical spine of 155 degrees.

5.  Prior to August 3, 2007, the Veteran's lumbar strain had been manifested by forward flexion of the thoracolumbar spine limited to 85 degrees.  

6.  Since August 3, 2007, the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  Prior to August 3, 2007, the criteria for a compensable evaluation for status post umbilicus hernia repair with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

2.  Since August 3, 2007, the criteria for a 10 percent evaluation, but no higher, for status post umbilicus hernia repair with residual scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

3.  Prior to June 17, 2010, the criteria for an evaluation in excess of 10 percent for degenerative disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2012).

4.  Since June 17, 2010, the criteria for a 20 percent evaluation, but no higher, for degenerative disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2012).

5.  Prior to August 3, 2007, the criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2012).

6.  Since August 3, 2007, the criteria for an evaluation in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issues of entitlement to higher initial evaluations for status post umbilicus hernia repair with residual scar, degenerative disease of the cervical spine, and lumbar strain, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claims for higher ratings arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the Dingess requirements, in December 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


All necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA has also provided the Veteran with VA examinations August 2004, August 2007, and June 2010 to determine the nature and severity of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in the May 2010 remand, the August 2007 VA examination report was inadequate with respect to the hernia scar so a new examination was requested.  The Board finds the August 2004 and June 2010 VA examination reports to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

With respect to the cervical spine and lumbar spine, the August 2004 VA examination report to be thorough and adequate upon which to base a decision with regard to the claims.  The Board again acknowledges that the August 2007 VA examination report was deficient due its failure to clearly address the extent of additional limitation of motion found on repetitive testing.  Such was the partial basis of the May 2010 remand.  In this regard, the June 2010 examiner indicated that the Veteran was guarding during all ranges of motion of the lumbar spine.  Essentially, the examiner indicated that the Veteran was exaggerating his symptoms.  The examiner further specified that the range of motion findings for the lumbar spine were not legitimate and concluded that examination of the lumbar spine was unsatisfactory due to the Veteran's artificial guarding.  The examiner explained that the Veteran moved his back with greater facility while doing other things like sitting down, dressing, and undressing.  

Given the above, proper examination of the Veteran's lumbar spine could not be completed in June 2010.  Yet this is attributable solely to the Veteran rather than VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  The Board acknowledges that the Veteran experiences pain on moving his spine; however, he must cooperate in the efforts to adjudicate his claims, including giving his full effort during a VA examination.  See Kowalski, 19 Vet. App. 171.  The Veteran's lack of cooperation during the examination made it impossible to obtain evidence that would have been pertinent to his claims.  See 38 U.S.C.A. §§ 5103A, 5107; Wood at 193.  Thus, the Board will proceed with the claims based on the evidence of record.   

In the May 2010 remand, the Board requested that the RO/AMC obtain any outstanding medical records and afford the Veteran VA examinations to determine the nature and severity of his disabilities.  In a letter dated later that month, the AMC asked the Veteran to complete an authorization form for each health care provider that has treated him for his disabilities.  The Veteran did not reply.  There is no further duty to obtain any records pursuant to the remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As indicated above, the Veteran was afforded a VA examination in June 2010 and the report of that examination is substantially responsive to the Board's request.  Id.

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Status Post Umbilicus Hernia Repair With Residual Scar

Since the June 1, 2004, date of service connection, the Veteran's status post umbilicus hernia repair with residual scar has been rated as noncompensable under Diagnostic Code 7805.  

The Board notes that the rating criteria for scars have changed, effective October 23, 2008.  However, these amended regulations were specifically effective for applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, his disability will be rated under the former rating criteria for scars.

Under Diagnostic Code 7805, scars, other, provide that they will be rated based on limitation of function of affected part.  

Other applicable code sections are provided below.

Under Diagnostic Code 7801 pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating; area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating; area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating; and area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.

Under Diagnostic Code 7802, pertaining to scars, other than the head, face, or neck, that are superficial and do not cause limited motion: area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent rating is warranted for scars, superficial, unstable.  It is noted that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, a 10 percent rating will be assigned for scars, superficial, painful on examination. 

The Veteran contends that his status post umbilicus hernia repair with residual scar causes functional impairment, itching, and pain.  He asserts that the scar or affected area prevents him from engaging in heavy lifting activities and some forms of exercise (sit-ups) due to pain and discomfort.  He states that he experiences a "catching" or "binding" sensation with certain movements.  He adds that bowel movements cause pain and a "pulling" sensation in the area of the scar.

An August 2004 VA examination report reflects a history of hernia removal and scar with current complaints of itching over the scar.  The examiner noted that there was no functional impairment resulting from the condition and the condition did not result in any time lost from work.  Examination showed a level scar at the umbilicus measuring 4.5 cm. by 0.25 cm. (1.125 sq. cm.).  Most notably, the examiner specified that there was no tenderness.  There was also no disfigurement, ulceration, adherence, tissue loss, instability, keloid formation, hypo- or hyper-pigmentation, abnormal texture, or limitation of motion.

An August 2007 VA examination report reflects a history of hernia repair with complaints of pain in the abdominal area around the herniated area.  The Veteran also complained of itching, tenderness, and a catching sensation with certain movements.  He also reported difficulty strengthening his abdominal muscles due to pain and discomfort associated with the scar.  Examination showed a 4.0 cm. by 0.1 cm. (0.4 sq. cm.) level scar located at the umbilicus.  The scar was tender but there was no disfigurement, ulceration, or adherence.  The scar was stable with no inflammation, edema, tissue loss, keloid formation, hypo- or hyper-pigmentation, or abnormal texture.  Examination of the abdomen showed no rebound or guarding, and there were no ascites, bruits, or organomegaly.

A June 2010 VA scars examination report reflects a history of umbilical hernia repair with no recurrence.  The Veteran complained of increased itchiness of the scar for which he uses Vaseline but no medication.  He also reported a pulling sensation in the area of the scar when bearing down during bowel movements.  He described the scar as healed well.  He denied any drainage, ulcerations, skins breakdown, or other symptoms.  

Examination showed a postsurgical scar located less than one cm below the umbilicus that was vertical and linear and measuring 5.4 cm. by 0.3 cm. (1.62 sq. cm.).  There was slight tenderness to palpation on the right side of the scar but no frank pain.  There was no erythema but there were some excoriations in the area of the scar due to scratching.  There was no adherence to underlying tissue, irregular texture, atrophy, shininess, scaliness, instability, ulceration, skin breakdown, elevation or depression on palpation, hypo- or hyper-pigmentation, induration, inflexibility, keloid, edema, inflammation, or limitation of motion or function caused by the scar.  The scar was superficial and not poorly nourished.  The examiner added that the scar was well-healed and did not cause any functional impairment, noting that the Veteran is able to perform his job and routine daily activities.  The examiner noted the Veteran's complaints of a pulling sensation in the scar when bearing down during bowel movements and discomfort when wearing a belt, but observed that these are not functional limits.

Given the above, prior to the August 2007 VA examination, the Veteran's scar measured 4.5 cm. by 0.25 cm. (1.125 sq. cm.), was stable, superficial, not painful on examination, and did not result in any limitation of function.  The scar was not tender or unstable during the August 2004 VA examination.  The examiner observed that the scar did not result in any limitation of motion.  The criteria for a compensable evaluation was not warranted.  

However, during the August 2007 examination, the Veteran's scar was tender (painful) on examination.  Such was also demonstrated during the June 2010 VA examination.  Thus, since the August 3, 2007, date of the examination, the Veteran's status post umbilicus hernia repair with residual scar has been manifested by a superficial scar that is painful on examination.  Accordingly, a 10 percent evaluation is warranted under Diagnostic Code 7804 from August 3, 2007, the earliest date showing that the scar was painful on examination.  This is the maximum allowable under Diagnostic Code 7804.

The Board notes that the Veteran may be entitled to separate compensable ratings under scar codes for separate manifestations that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, a separate rating is not warranted under Diagnostic Code 7801 as the evidence shows that the scar covers an area far less than 77 sq. cm.  Further, although the Veteran contends that the scar causes limitation of function, the June 2010 VA examiner indicated that the scar resulted in no limitation of function.  In this regard, the examiner specifically considered the Veteran's complaints of a pulling sensation in the scar when bearing down during bowel movements and discomfort when wearing a belt, but observed that these are not functional limits.  The examiner also confirmed with the Veteran that there has been no recurrence of the hernia.  Thus, the Board finds that the scar does not result in any limitation of function of any affected areas to warrant a separate rating under Diagnostic Code 7805.  

In conclusion, since August 3, 2007, an initial 10 percent evaluation for status post umbilicus hernia repair with residual scar is warranted; however, the preponderance of the evidence is against a compensable rating prior to that date or an even higher evaluation at any time since that date.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Degenerative Disease of the Cervical Spine

Since the June 1, 2004, date of service connection, the Veteran's degenerative disease of the cervical spine has been rated as 10 percent under Diagnostic Code 5242, 38 C.F.R. § 4.71a (2012).  



Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

10 percent - forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent - forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  

40 percent - unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

50 percent - unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent - unfavorable ankylosis of the entire spine.

Forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees are considered normal ranges of motion of the cervical spine.  Plate V, 38 C.F.R. § 4.71a (2012).  

After a careful review of the record, the Board finds that a 20 percent evaluation for degenerative disease of the cervical spine is warranted since June 17, 2010.

During an August 2004 VA examination, the Veteran complained of chronic intermittent pain in the neck.  He stated that the pain is relieved by rest and that he can function without medication during times of pain.  He stated that his neck disability does not result in incapacitation or any time lost from work.  

Examination revealed forward flexion to 40 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 60 degrees, all with pain at the ends of range of motion.  The examiner noted that range of motion was additionally limited by pain and lack of endurance but not by fatigue, weakness, or incoordination.  The examiner indicated that pain had the most impact on function but such was not quantified into any additional loss of range of motion.  There was no radiation of pain, muscle spasms, or tenderness.  The examiner indicated that there was no ankylosis of the cervical spine.  Examination of the upper extremities revealed normal motor strength, sensation, and reflexes.  The Veteran's posture and gait were normal.  X-rays of the cervical spine showed degenerative arthritis and joint narrowing.  

On VA examination in August 2007, the Veteran complained of chronic pain at the base of the neck with stiffness and limitation of motion in the morning and weakness in the afternoon.  He reported that at times he is able to function with medication but at other times he requires bed rest.  He indicated that he had not been prescribed bed rest by a physician for any incapacitating episodes.

Examination revealed forward flexion to 40 degrees with pain at 40 degrees, extension to 35 degrees with pain at 25 degrees, left and right lateral flexion to 35 degrees with pain at 30 degrees, and left and right lateral rotation to 60 degrees, with pain at 50 degrees.  The examiner noted that range of motion was additionally limited 30 degrees by pain but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that pain was the major limiting factor.  There was no radiation of pain, but there were muscle spasms and tenderness.  The examiner indicated that there was no ankylosis of the cervical spine.  Examination of the upper extremities revealed normal motor strength, sensation, and reflexes.  The Veteran's posture and gait were normal.

The Veteran also underwent a VA examination on June 17, 2010.  Examination revealed forward flexion to 45 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was no additional loss of function after repeated testing, which also showed no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  The examiner noted that the Veteran was guarding during lateral flexion and rotation.  There were no muscle spasms.  Examination of the upper extremities revealed normal motor strength, sensation, and reflexes.  The Veteran walked without a limp.  The Veteran also denied experiencing any flare-ups or incapacitating episodes during the past 12 months.

Given the above, prior to June 17, 2010, the Veteran's degenerative disease of the cervical spine had been manifested by forward flexion of the cervical spine limited to 40 degrees.  Even considering his complaints of pain and functional loss, his limitation of range of motion nowhere near approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Such is simply not shown.  The combined range of motion of the cervical spine was greater than 170 degrees during both August 2004 and August 2007 examinations.  Further, although there were muscle spasms during the August 2007 examination, there is no evidence that they were severe enough to result in an abnormal gait or abnormal spinal contour.  The requirements for a 20 percent evaluation have not been approximated.

Since June 17, 2010, the Veteran's degenerative disease of the cervical spine has been manifested by a combined range of motion of the cervical spine of 155 degrees.  As it was not greater than 170 degrees, the criteria for a 20 percent evaluation are met from the date of this examination.  The Board notes that the Veteran was guarding during lateral flexion and rotation during the June 2010 examination.  However, unlike the findings related to his lumbar spine, the examiner did not question the validity of the range of motion testing.  He instead described the degenerative joint disease of the Veteran's neck as being "unusual" do to the degenerative process being diffuse throughout the spine.  Thus, resolving doubt in the Veteran's favor, the Board finds that they are reflective of his disability and will apply those findings.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  However, as discussed above, these criteria were not met at any time prior to the date of the June 2010 examination.  

An even higher (30 percent) rating is not warranted as his disability has not been reflective of forward flexion of the cervical spine limited to 15 degrees or less.  There is also no evidence of favorable ankylosis of the entire cervical spine.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation in this case.  To warrant the next-higher 20 percent rating under that code section prior to June 17, 2010, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  To warrant the next-higher 40 percent rating since June 17, 2010, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  In this case, the Veteran denied experiencing any incapacitating episodes.  Although he reported flare-ups, he stated that he can still function without medication.  There is otherwise no indication that he has required bed rest and treatment by a physician.  Thus, the requirements for the 20 percent and 40 percent evaluations, respectively, have not been approximated.

Finally, per Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a spine disability is appropriate here.  However, there were no neurologic manifestations on examination.  

In conclusion, the Board has applied the benefit of the doubt in granting an initial 20 percent evaluation for degenerative disease of the cervical spine since June 17, 2010; however, the preponderance of the evidence is against an initial evaluation in excess of 10 percent prior to that date or an even higher evaluation at any time since that date.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Lumbar Strain

From the June 1, 2004, date of service connection to August 2, 2007, the Veteran's lumbar strain has been rated as 10 percent, and from August 3, 2007, it has been rated as 20 percent, all under Diagnostic Code 5237.  

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71a.  

After a careful review of the record, the Board finds that a higher evaluation for the lumbar strain is not warranted at any time during the appeal period.

During an August 2004 VA examination, the Veteran complained of chronic intermittent pain in the low back.  He stated that the pain is relieved by rest and that he can function without medication during times of pain.  He stated that his low back disability does not result in incapacitation or any time lost from work.  

Examination revealed forward flexion to 85 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, with pain only at the ends of forward flexion and extension.  The examiner noted that range of motion was additionally limited by pain and lack of endurance but not by fatigue, weakness, or incoordination.  The examiner indicated that pain had the most impact on function.  The examiner indicated that there was no ankylosis of the lumbar spine.  Examination of the lower extremities revealed normal motor strength, sensation, and reflexes.  The examiner indicated that there were no signs of intervertebral disc syndrome.  The Veteran's posture and gait were normal.  X-rays were normal.  

During an August 3, 2007, VA examination, the Veteran complained of chronic pain in the low back with stiffness and limitation of motion in the morning and afternoon.  He also complained of weakness.  He reported that at times he is able to function with medication but at other times he requires bed rest.  He stated that the pain radiates from the low back to the buttocks and legs, causing numbness in the low back, buttocks, and legs.  He indicated that he had not experienced any incapacitating episodes.

Examination revealed forward flexion to 45 degrees with pain at 40 degrees, extension to 10 degrees with pain at 5 degrees, left and right lateral flexion to 20 degrees with pain at 20 degrees, and left and right lateral rotation to 20 degrees, with pain at 20 degrees.  The examiner noted that range of motion was additionally limited 50 degrees by pain but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that pain was the major limiting factor.  There was radiation of pain to the right leg, muscle spasms, and tenderness.  Straight leg raise test was negative on the right but positive on the left.  The examiner indicated that there was no ankylosis of the cervical spine.  Examination of the lower extremities revealed decreased 4/5 motor strength on the left and normal motor strength on the right, with normal sensation and reflexes.  The Veteran's posture and gait were normal.

The Veteran also underwent a VA examination in June 2010 but, as discussed above, the findings of that examination are not credible with respect to the range of motion findings.  See Kowalski, 19 Vet. App. 171.  The Board emphasizes that that the examiner repeatedly indicated that the Veteran had an unsatisfactory examination due to his poor effort and exaggerated guarding/response.  Such is akin to a failure to report for examination.  The Veteran's rating will therefore be based on the evidence of record.  See 38 C.F.R. § 3.655.  In that regard, the examination of the lower extremities revealed normal motor strength, sensation, and reflexes, and a negative straight leg test bilaterally.  The Veteran walked without a limp.  X-rays showed sacralization of L5 and minimal diminution of disc space at the L4-5 level, but no osteophytes.  The Veteran also denied experiencing any flare-ups or incapacitating episodes during the past 12 months.

Given the above, prior to August 3, 2007, the Veteran's lumbar strain had been manifested by forward flexion of the thoracolumbar spine to 85 degrees.  Even considering his complaints of pain and functional loss, his limitation of range of motion nowhere near approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Such is simply not shown.  His combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Further, there was no evidence of muscle spasms or guarding on examination, and the Veteran's posture and gait were normal.  Thus, the requirements for a 20 percent evaluation have not been approximated.

Since August 3, 2007, the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine to at least 45 degrees.  Even considering his complaints of pain and functional loss, the evidence fails to show that his limitation of range of motion approximates forward flexion of the thoracolumbar spine to 30 degrees or less.  In this regard, although the August 2007 examiner noted that range of motion was additionally limited 50 degrees by pain, the examiner did not specify which ranges of motion were affected.  The Board notes that the Veteran had pain at 40 degrees of forward flexion, but even this does not show limitation to 30 degrees or less.  There is also no evidence of ankylosis of the thoracolumbar spine.  Thus, the requirements for a 40 percent evaluation have not been approximated.

The Board has considered the Veteran's complaints of pain and functional loss, and that he guarded his movements during the June 2010 VA examination.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40  provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  In this case, a higher rating based on guarding for anticipated pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation in this case.  To warrant the next-higher 20 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  To warrant the next-higher 40 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  In this case, the Veteran denied experiencing any incapacitating episodes.  Although he reported flare-ups, he stated that he can still function without medication.  There is otherwise no indication that he has required bed rest and treatment by a physician.  Thus, the requirements for a 20 percent and 40 percent evaluation for the respective period have not been approximated.

Finally, although there were neurologic manifestations affecting the left leg during the August 2007 examination, there were none during the following June 2010 examination.  Thus, without evidence of chronic neurologic manifestations, the manifestations seen during the earlier examination appear to have been due to a flare-up of the Veteran's lumbar strain and a separate rating for such is not warranted at this time.

In conclusion, the preponderance of the evidence is against an initial evaluation in excess of 10 percent prior to August 3, 2007, and in excess of 20 percent from August 3, 2007, for lumbar strain.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).




An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected hernia scar, cervical spine disability, and lumbar strain, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the June 2010 VA examination report reflects that he was employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





ORDER

Prior to August 3, 2007, an initial compensable evaluation for status post umbilicus hernia repair with residual scar is denied.

Since August 3, 2007, an initial 10 percent evaluation for status post umbilicus hernia repair with residual scar is granted, subject to the laws and regulations governing monetary awards.

Prior to June 17, 2010, an initial evaluation in excess of 10 percent for degenerative disease of the cervical spine is denied. 

Since June 17, 2010, an initial 20 percent evaluation for degenerative disease of the cervical spine is granted, subject to the laws and regulations governing monetary awards. 

Prior to August 3, 2007, an initial evaluation in excess of 10 percent for lumbar strain is denied.

Since August 3, 2007, an initial evaluation in excess of 20 percent for lumbar strain is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


